Case 1:19-cr-OOO70-BAH Document 9 Filed 03/22/19 Page 1 of 4

lN THE UNITED sTATEs DISTRICT coURT iii ti § 5 iii
FOR THE DISTRICT OF COLUlV[BlA
UNITED STATES OF AMERICA
V. Criminal No. 19-cr-70 (BAH)
IE`.SSEY DURAND, -
Defendant.
STATEMENT OF OFFENSE

Had this matter proceeded to trial, the undersigned parties agree that the United States
Would have proven the following facts, among others, beyond a reasonable doubt:

The defendant worked at the Pension Benefit Guaranty Corporation (“PBGC”) from
January 2 to February 23, 2018, in Miami, FL.

PGBC is a federal corporation within the U.S. Department of Labor that provides pension
benefits to participants of private-sector defined benefit plans after those plans are terminated.
PBGC maintains a plan participant database that contains the names and the associated pension
plan of the participants as well as unique identifiers such as social security numbers, dates of
birth, residential details, and banking and routing information. PBGC transmits electronic funds
transfer instructions every month from Washington, DC, to PBGC’s paying agent, BANK-l.
BANK-l pays monthly benefits to retirees and beneficiaries on behalf of PBGC.

PBGC allows plan participants to conduct certain transactions regarding their pension
benefits through an online web application called MyPBA, accessible at https://mypba.pbgc.gov,
that is hosted on a server located in Washington, DC. These transactions include applying for
benefits, changing address or email information, and applying and editing electronic direct

deposit (“EDD”) information.

Case 1:19-cr-OOO70-BAH Document 9 Filed 03/22/19 Page 2 of 4

PBGC also operates a call center located in Kingstowne, VA, that allows plan
participants to change their address, email, and EDD information.

On March 31, 2003, PBGC assumed responsibility for a retirement income plan for
COMPANY-l, and began paying the defined benefit pensions of some of COMPANY-l ’s
employees and retired employees in accordance With that plan.

From on or about January 13 into June of 2018, the defendant, Kessey Durand, having
devised a scheme or artifice to defraud-, or for obtaining money by means of false and fraudulent
pretenses, representations, or promises, transmitted or caused to be transmitted by means of Wire
communication in interstate commerce, writings, signs, signals, pictures, or sounds for the
purpose of executing such scheme or artifice.

Using information he obtained from the PBGC pension plan participant database, the
defendant changed or attempted to change the EDD information for at least 21 COMPANY-l
pension plan participants so that PBGC, through BANK-l, would pay those participants’
monthly benefits to bank accounts controlled by the defendant rather than the participants In
some instances, the defendant created or changed MyPBA accounts for the plan-participant
victims through the MyPBA web application In others, the defendant called the PBGC call
center purporting to be a plan participant The defendant instructed PBGC to change the EDD
information for some participants to accounts at Metabank_a federally chartered savings bank
headquartered in Sious Falls, SD_controlled by the defendant. The defendant created those
Metabank accounts also using information he obtained from the PBGC pension plan participant
database.

In no case did the defendant have the authority to change EDD information on behalf of a

participant

Case 1:19-cr-OOO70-BAH Document 9 Filed 03/22/19 Page 3 of 4

The defendant cashed out at least part of the stolen funds using prepaid reloadable debit
cards connected to the Metabank accounts he created. Those cash-out transactions included
cash-back transactions at retail outlets in the Miami, FL, area.

By fraudulently instructing PBGC to direct plan-participants’ EDD payments to accounts
under his control, the defendant acquired approximately $39,663 in pension payments to Which

he was not entitled. In particular, the defendant diverted pension payments from the following

 

 

 

 

 

 

 

 

 

 

 

victims:
Date of .
Victim Participant Unauthorized EDD ‘;:ml::;to:-Jli)::rstleo§
Chauge (EST) y
R.G. l/l6/2018 $6,323.92
D.H. 2/11/2018 $5,129.12
D.J. 2/12/2018 $3,858.01
_ D.M. 2/6/2018 $6,302.84
H.H. 3/14/2018 $2,443 .75
:l".L. 3/l4/2018 __ $2,665.30
S.S. 3/15/2018 $2,011.13
S.R. 3/15/2018 $1,319.23
W.S. 5/10/2018 $5,546.36
J.B. 5/16/2018 $4,063.78

 

 

 

 

 

In addition to the successfully diverted pension payments listed above, the defendant
attempted to change the EDD information for the pension payments of l l additional plan
participants The monthly gross pension payments for all the affected accounts_those
belonging to the plan participants whose payments the defendant successfully diverted as well as
those belonging to the plan participants whose payments the defendant intended but failed to
divert_-totaled $ l 07, 123 .46.

//
//

//

Case 1:19-cr-OOO70-BAH Document 9 Filed 03/22/19 Page 4 of 4

JESSIE K. LIU
UNITED STAT . ATTORNEY

Date: M By: [-" H///;;l:

w."_Jos`s Ni'ch@ls
/sPEciAL AssisTANT uNITED sTATEs
ATToRNEY

 

DEFENDANT’S ACKNOWLEDGIV[ENT
l have read each of the four pages constituting this Statement of Offense, understand it,
and agree that it is true and accurate. While it is not a complete recitation of all that l did or all
that l know, it represents some of my conduct and some of my knowledge concerning my own
involvement in illegal activity. No threats have been made to me nor am I under the influence of

anything that could impede my ability to understand this factual proffer fully.

Date: 3d Z.Uf ici __ By: %‘*`W

Kessey Durand
Defendant

ATTORNEY’S ACKNOWLEDGMENT
I have read each of the four pages constituting this Statement of Offense, reviewed them

with my client, and discussed it with my client,

Date: §/& ___[ ‘f

 

Cuunsel for l eendant Kessey Durand

